DETAILED ACTION
This action is in response to the amendments and remarks filed 07/02/2021 in which claims 1, 12, 14, 15 and 17 have been amended; claims 2, 8, 11, 13, 16, 20-21, 24-26, 28-34 and 36 have been canceled; thus claims 1, 3-7, 9-10, 12, 14-15, 17-19, 22-23, 27, 35 and 37 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02 JULY 2021; 12 OCTOBER 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
The Double Patenting Rejections will be held in abeyance until such time that claims in the instant application are found allowable. The double patenting rejection has been corrected to cite 15/734,498 as noted by Applicants.
Claim Interpretation
Claim 6 lists a grouping of additional crosslinkers in the alternative, and will be treated as a Markush claim.
Claim 7 recites a further limitation to a member of the grouping of additional crosslinkers of claim 6, where the members of the grouping are in the alternative and thus need not all be 
Claim 10 lists a grouping of additive mixture components in the alternative, and will be treated as a Markush claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-10, 14, 17, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103623709 B (hereinafter “Jianqing”) in view of US 2015/0141711 A1 (hereinafter “Chu”).
Regarding claims 1, 3-5 and 9 Jianqing discloses water permeable membrane (for oil-water separation) comprising: 
a porous support (fabric screen/mesh); and 
a composite (“oxidized graphene-modified super-hydrophilic super-oleophobic oil-water separation film”) coated on the porous support, comprising a crosslinked graphene oxide compound, wherein the crosslinked graphene oxide compound is formed by reacting a mixture comprising a graphene oxide compound (i.e. graphene oxide) and a crosslinker which may be poly acrylic acid; 
wherein the graphene oxide compound is suspended within the crosslinker (ultrasonically and uniformly dispersed) and the weight ratio of the graphene oxide compound to the PAA crosslinker may be 0.1 (last 11 lines of pg. 3, 10g of acrylic acid is added and 1g of graphene is added, and it is further noted the ranges of composite components as detailed in the steps of Jianqing Claim 1 result in a wide range of graphene and crosslinker mass ratios); 
wherein the membrane exhibits a water flux which is greater than about 100 Kg/m2h (i.e. 58.8 GFD) as determined by measuring the water flux after flowing water through the membrane 50 times; see Jianqing Abstract, Claims, at least pgs. 3-4 of the translation.
While the pressure and time of the filtration was not given, since the structure is the same as claimed, including many of the dependent claims as below, and the flux disclosed is an order of magnitude higher than claimed after 50 filtration cycles, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Jianqing inherently the membrane exhibits a water flux which is greater than about 5 GFD, as determined by measuring the water flux after flowing water through the membrane at a pressure of 50 psi for 120 minutes.  See MPEP 2112.01.
With specific regard to the porous support, it is disclosed that the fabric screen is not particularly limited and may be “stainless steel cloth, copper mesh, aluminium wire netting, nylon mesh, polyvinyl silk screen, aramid fiber silk screen, terylene silk net or acrylic fibre fabric web”; but it is not disclosed that it is specifically a non-woven fabric as claimed.
However, with regard to a non-woven support for a graphene membrane, Chu discloses a composite membrane comprising a graphene oxide barrier layer on a porous non-woven support [0018], where the non-woven may be polyethylene terephthalate (PET), propylene, including isotactic polypropylene (iPP), polyethylene (PE) [0045].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Jianqing by substituting for the porous support the non-woven polymer porous support of polyethylene terephthalate (PET), propylene, including isotactic polypropylene (iPP), polyethylene (PE) as disclosed by Chu because this involves the simple substitution of known graphene layer porous fabric supports to obtain the predictable results of successfully forming a supported composite membrane.
Regarding claim 6 Jianqing in view of Chu discloses the water permeable membrane of claim 1, wherein the crosslinker further comprises an additional crosslinker which comprises polyvinyl alcohol (pg. 2, last 2 lines). 
Regarding claim 7 Jianqing in view of Chu discloses the water permeable membrane of claim 1, wherein the additional crosslinker is polyvinyl alcohol (pg. 2, last 2 lines), and thus 
Regarding claim 10 Jianqing in view of Chu discloses the water permeable membrane of claim 1, wherein the composite further comprises an additive mixture (i.e. the mixture which forms the composite) which may comprise silica nanoparticles (pg. 2 paragraph starting “(2) in four-hole boiling flask…”), polyethylene glycol (claim 1. Step (3)).
Regarding claim 14 Jianqing in view of Chu discloses the water permeable membrane of claim 10, wherein the additive mixture  may comprise tetraethoxysilane (TEOS, i.e. tetraethyl orthosilicate), it is not clear the specific final concentration of TEOS in the composite, but the amount used will clearly affect the type of product obtained, and is thus a result effective variable.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of TEOS, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 17 Jianqing in view of Chu discloses the water permeable membrane of claim 10, wherein the average size of the nanoparticles is 10-500 nm (claim 7) and where it is disclosed that the “silica sol”, i.e. solution which form the nanoparticles, comprises 20-35 wt% silica nanoparticles (Claim 1, step (2) and claim 7), but then it is further mixed with a polymer solution at various ratios (Claim 1, steps (3)-(4)), which will result in a final composition nanoparticle wt% in the range claimed. Since the ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima Jianqing’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22-23 Jianqing in view of Chu discloses the water permeable membrane of claim 1, but does not disclose wherein the composite or membrane is a layer having a thickness of about 30 nm to about 3000 nm. 
However Chu discloses forming a graphene membrane wherein the active layer is 5 nm to 5000 nm thick, and may be supported by membranes 1-300 µm thick [0095] [0083].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Jianqing in view of Chu by forming the graphene layer to be 10-20nm thick and the support to be 1 µm-5 mm thick as disclosed by Chu because this involves the simple substation of known graphene membrane layer and their support layers thicknesses to obtain the predictable result of forming a functional supported membrane
Since the ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Chu’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 35 Jianqing in view of Chu discloses a method of removing solute (oil or water) from an unprocessed solution (oil-water mixtures, oil containing sewage, red dyed water and dodecane) comprising exposing the unprocessed solution to, or passing the unprocessed solution through, the water permeable membrane of claim 1 (throughout and pg. 4 paragraphs starting “(8)…”). 
claim 37 Jianqing in view of Chu discloses the method of claim 35, wherein the unprocessed solution is passed through the water permeable membrane by applying a pressure gradient across the water permeable membrane (no specific pressure gradient is disclosed however, one must necessarily exist, even if just applied by the pressure of gravity, and thus this method step is inherent to the process as described by Jianqing; see MPEP 2112.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jianqing in view of Chu further in view of Cheng-Lee Lai, Jung-Tsai Chen, Ywu-Jang Fu, Wei-Ren Liu, Yueh-Ru Zhong, Shu-Hsien Huang, Wei-Song Hung, Shingjiang Jessie Lue, Chien-Chieh Hu, Kueir-Rarn Lee, Bio-inspired cross-linking with borate for enhancing gas-barrier properties of poly(vinyl alcohol)/graphene oxide composite films, Carbon, Volume 82, 2015, Pages 513-522 (hereinafter “Lai”).
Regarding claims 12 Jianqing in view of Chu discloses the water permeable membrane of claim 10, but does not disclose using a borate salt as an additive.
However Lai discloses using borate salt (sodium tetra borate, borax) in addition to PVA to crosslink a graphene oxide composite film (Title, Abstract, 2.2. Preparation of barrier films).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Jianqing by additionally using sodium tetra borate to crosslink the graphene oxide composite layer as disclosed by Lai because the borate ions from the sodium tetraborate helped crosslink the composite (4. Conclusions).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jianqing in view of Chu further in view of Zhiwei Xu, Jiguo Zhang, Mingjing Shan, Yinglin Li, Baodong Li, Jiarong Niu, Baoming Zhou, Xiaoming Qian, Organosilane-functionalized graphene oxide for enhanced antifouling and mechanical properties of polyvinylidene fluoride ultrafiltration membranes, Journal of Membrane Science, Volume 458, 2014, Pages 1-13 (hereinafter “Xu”).
Regarding claims 15 Jianqing in view of Chu discloses the water permeable membrane of claim 10, but does not disclose using a optionally substitute aminopropyltrimethoxysilane as an additive.
However Xu discloses functionalizing graphene oxide with 3- aminopropyltrimethoxysilane helps enhance antifouling and mechanical properties when used in a membrane application (Title, Abstract, 4. Conclusions).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Jianqing by additionally functionalizing the graphene oxide with 3- aminopropyltrimethoxysilane as disclosed by Xu to enhance biofouling and mechanical properties of the membrane.

Claims 18-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jianqing in view of Chu in view of Layer-by-Layer Assembly of Graphene Oxide Nanosheets on Polyamide Membranes for Durable Reverse-Osmosis Applications, Wansuk Choi, Jungkyu Choi, Joona Bang, and Jung-Hyun Lee, ACS Applied Materials & Interfaces 2013 5 (23), 12510-12519 (hereinafter “Choi”).
Regarding claims 18-19 Jianqing in view of Chu discloses the water permeable membrane of claim 1, but does not disclose (claim 18) further comprising a salt rejection layer to reduce a salt permeability of the membrane, wherein the salt rejection layer comprises a 
However Choi discloses forming a graphene oxide layer on a porous support wherein the porous support includes a non-woven layer and additionally an interfacial polimierized polyamide layer, prepared from meta-phenylenediamine and trimesoyl chloride supported on non-woven fabric (Abstract, Preparation of PA-TFC Membrane).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Jianqing in view of Chu by additionally including a polyamide/salt rejection layer prepared from meta-phenylenediamine and trimesoyl chloride as disclosed by Choi in order to use the membrane for reverse osmosis applications. Wherein the polyamide layer is inherently a salt rejection layer for NaCl.
Regarding claim 27 Jianqing in view of Chu and Choi discloses the water permeable membrane of claim 1, since the composition is the same as the composition recited, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Jianqing inherently has the same properties as the membrane recited in claim 27.  Specifically, it is asserted that it will have about 8% to about 100% rejection of NaCl at 225 psi pressure. See MPEP 2112.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-10, 12, 14-15, 17-19, 22-23, 27, 35 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16-17, 19-20 and 25-27 of copending Application No. 16/490,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed, the pending claims do not recite the claimed 5 GFD flux however that appears to be an inherent feature the disclosed membrane do at least to claiming the same crosslinkers and additives.
Claims 1-7, 9-10, 12, 14-15, 17-19, 22-23, 27, 35 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-21 of copending Application No. 15/734498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed, the pending claims do not recite the claimed 5 GFD flux however that appears to be an inherent feature the disclosed membrane do at least to claiming the same crosslinkers and additives.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
 

	/Jason M Greene/            Primary Examiner, Art Unit 1773